PARKER, J.
 The judgments appealed from were entered on 10 September 1969. The record on appeal was docketed in the Court of Appeals on 23 December 1969, which was more than ninety days after the date of the judgments appealed from. No order extending *340the time for docketing the record on appeal appears in the record. This cannot be accomplished by an order allowing additional time to prepare and serve case on appeal. Smith v. Starnes, 1 N.C. App. 192, 160 S.E. 2d 547. The Attorney General’s motion to dismiss these appeals for failure of appellants to comply with Rule 5 of the Rules of the Court of Appeals should be allowed.
Nevertheless, to assure that no injustice has been done, we have carefully examined the entire record and considered all matters raised in the brief and argument presented by appellants’ counsel. The principal questions sought to be raised have all been answered adversely to appellants by the decision of the Supreme Court of North Carolina in the case of State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765. In the record before us we find no error.
Appeals dismissed.
Campbell and Vaughn, JJ., concur.